Case 18-13585-mdc           Doc 45      Filed 01/04/19 Entered 01/04/19 14:10:32                   Desc Main
                                        Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT FOR
                           THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                              :        Chapter 13
                                                    :
Chad Williams                                       :        Bankruptcy No. 18-13585-mdc
                                                    :
                 Debtor                             :        Related to Document No. 30 & 33

                   STIPULATION TO RESOLVE MOTION FOR RELIEF FROM STAY


         U.S. Bank Trust, National Association, as Trustee of Bungalow Series F Trust ("US Bank"), by its

counsel, Tucker Arensberg, P.C., files this Stipulation and Consent Order of Court stating as follows:

         1.      US Bank is the holder of a claim which is secured by real property known as 1934 W.

Spencer St., Philadelphia, PA 19141 (“Real Property”).

         2.      US Bank has filed a Motion for Relief from Stay as to the Real Property as a result of the

Debtor’s failure to make payments when due under the terms of his loan obligation with US Bank.

         3.      The parties have come to an agreement as follows:

                 (a)      US Bank is immediately granted relief from stay as to the Real Property;

                 (b)      Beginning on or by January 15, 2019, and on or by the 1st day of each succeeding

                          month, the Debtor shall make monthly mortgage payments to US Bank in the

                          amount of $1,040.94;

                 (c)      The Debtor will cure the post-petition arrears in the amount of $9,358.52 by making

                          six (6) additional payments in the amount of $1,559.75 beginning on January 15,

                          2019 and continuing on the fifteenth day of each month through June 15, 2019;

                 (d)      The Debtor agrees to keep the Real Property fully insured and to have US Bank

                          listed on the policy as the loss payee;

                 (e)      The Debtor agrees to maintain payment of all utilities on the Real Property;
Case 18-13585-mdc               Doc 45   Filed 01/04/19 Entered 01/04/19 14:10:32                    Desc Main
                                         Document     Page 2 of 2


                  (f)      Furthermore, contingent upon timely payments being made in accordance with the

                           terms of this Stipulation, US Bank shall forbear from taking legal action relative to

                           the loan obligation as detailed in the Motion for Relief.

         4.       In the event that the Debtor fails to comply with the terms of this Stipulation and upon US

Bank providing Debtor’s counsel with written notice of the default and ten (10) days to cure the default, US

Bank shall file an Affidavit of Default with the Court and the Bank’s duty to forbear from all rights and

remedies under state law, including but not limited to commencing a foreclosure proceeding or scheduling a

sheriff’s sale shall immediately terminate.

         5.       It is further agreed by the Parties that any facsimile signatures and/or electronic signatures on

this stipulation shall be as enforceable and binding as an original signature.



                                                     Consented to:

                                                     /s/ Allison L. Carr
                                                     Allison L. Carr, Esquire
                                                     Attorney for U.S. Bank Trust National Association, as
                                                     Trustee of Bungalow Series F Trust


                                                     /s/ Brad J. Sadek_
                                                     Brad J. Sadek, Esquire
                                                     Attorney for Debtor


TADMS:5079761-1 032787-185259




                                                  -2-
